Judgments, Supreme Court, New York County, rendered on December 14, 1979 (Berman, J.), and February 4, 1980 (Rothwax, J.), respec*922tively, unanimously affirmed. Application by appellant’s counsel to withdraw as counsel is granted. (See Anders v California, 386 US 738; People v Saunders, 52 AD2d 833.) We have reviewed this record and agree with appellant’s assigned counsel that there are no meritorious points which could be raised on these appeals. Concur — Kupferman, J. P., Sandler, Sullivan, Ross and Carro, JJ.